Order unanimously modified in accordance with memorandum and as modified affirmed, without costs. Memorandum: The allowance for the daughter of the parties was set at $25 per week when the child was two years old. She is now eight years of age and her needs are considerably greater, without any consideration of the inflationary impact upon the allowance. Furthermore, respondent father’s earnings are substantially greater than they were six years ago. The weekly support for the child is increased to $35 per week. Respondent’s application to punish appellant for contempt of a prior order dealing with the religious rearing of the child was denied by Special Term. In the interest of justice and as a matter of discretion appellant is allowed $350 for counsel fees. In the circumstances, the denial of appellant’s application for costs and disbursements to prosecute the appeal was a proper exercise of Special Term’s discretion. (Appeal from part of order of Erie Trial Term in motion to modify order awarding custody.) Present—Marsh, P. J., Cardamone, Simons, Goldman and Del Vecchio, JJ.